The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The amendment filed on 1-4-2022 is acknowledged. Claims 52, 54, 59-60, 63, 82-83 and 85 have been amended. Claims 53-56, 62 and 82-83 have been canceled. Claims 86-88 have been added. Claims 52, 54, 57-61, 63-69, 72-79 and 82-88 are pending. Claims 58, 64-69 and 72-79 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 52, 54, 57, 59-61, 63 and 82-88 are currently under examination.

Information Disclosure Statement
The Information Disclosure Statement filed on 4-27-2022 has been considered. An initialed copy is attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Priority
Applicant's claim for foreign priority based on an application filed in the United Kingdom on 3-19-2018, 6-18-2018, 7-20-2018, 7-30-2018, 8-17-2018, 8-17-2018, 10-16-2018, 10-29-2018, 1-29-2019, 2-13-2019 and 2-13-2019 is deemed to be perfected.
Specification
It is deemed that this application complies with the requirements of 37 C.F.R. [WP TypographicSymbols font/0x27][WP TypographicSymbols font/0x27]1.821-1.825. 


Claim Rejections Withdrawn

The rejection of claims 52-57, 59-63 and 82-85 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more is withdrawn in light of the amendment thereto.
The rejection of claims 53, 55-56 and 62 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. Cancellation of said claims has rendered the rejection moot. 
	The rejection of claim 52 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…a therapeutically effective amount…” is withdrawn in light of the amendment thereto.
	The rejection of claim 56 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being rendered vague and indefinite by the use of the phrase “…comprises at least 99% sequence identity to the polypeptide sequence of amino acids 87-96 and 209-295 of SEQ ID NO:1…” is withdrawn. Cancellation of said claim has rendered the rejection moot. 
The rejection of claim 63 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of the amendment thereto.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 52, 54, 57, 59-61, 63 and 82-88 are rejected under 35 U.S.C. 103 as being unpatentable over Aderem et al. (WO 2009/130618 – IDS 1-13-2021) and Feldgarden et al. (UniProt submission C9A3Z4_ENTGE) for the reasons set forth in the previous Office action in the rejection of claims 52-57, 59-63 and 82-85. The cancellation of claims 53, 55-56, and 62 has rendered the rejection of those claims moot.

Applicant argues:
1.  None of the references disclose pharmaceutical compositions comprising Enterococcus flagellin.
2.  The present specification show unexpected properties of Enterococcus flagellin polypeptides thereby establishing the claimed compositions are not obvious.
3.  Figure 10 demonstrates that flagellin from Enterococcus gallinarum MRx0518 and Dsm1000110 strains are more potent activators of TLR5 than FLA-ST.
4.  Nothing in the cited references would lead the skilled artisan to expect the enhanced potency of Enterococcus flagellin polypeptides.
5.  None of the cited references disclose compositions comprising a flagellin polypeptide having at least 97% sequence identity to SEQ ID NO:1 as required by claim 60.
Applicant’s arguments have been fully considered and deemed non-persuasive.

In response to applicant's arguments against the references individually (Point 1), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention (Points 2 and 3), it is noted that the features upon which applicant relies (i.e., enhanced TLR5 activation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, Aderem et al. clearly disclose that flagellin activates TLR5 (see paragraphs [0008] and [0009] for example). Finally, Applicant is reminded that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Additionally, the rejected claims are not limited to flagellin from Enterococcus gallinarum MRx0518 and/or Dsm1000110 strains.
With regard to Point 4, Aderem et al. discloses that flagellin activates TLR5. Moreover, contrary to Applicant’s assertion, the skilled artisan would necessarily expect there to be variation of TLR5 activation levels among flagellin polypeptides from different bacterial species. This position is clearly supported by Applicant’s arguments and the instant specification.
With regard to Point 5, the flagellin protein disclosed by Feldgarden et al. has 97% sequence identity to SEQ ID NO:1 (see alignment below).  

	As outlined previously, Aderem et al. disclose compositions comprising immunomodulatory flagellin polypeptides (see paragraph [0035]). Aderem et al. further disclose that said flagellin polypeptides interact with TLR5 (see paragraph [0036]). Finally, Aderem et al. disclose that said flagellin compositions can be used to treat viral, bacterial and parasitic infections as well as treat degenerative conditions or cancer (see paragraph [0084]) and can be formulated for any route of administration disclosed in Remington’s Pharmaceutical Sciences which would necessarily include enteric coatings (see paragraph [0082]-[0083]).
	Aderem et al. differs from the rejected claims as they don’t explicitly disclose compositions comprising Enterococcus gallinarum flagellin (i.e. SEQ ID NO:1).
Given that Aderem et al. discloses compositions comprising bacterial flagellin proteins generally, it is deemed in absence of evidence to the contrary, that the use of Enterococcus gallinarum flagellin (as disclosed by Feldgarden et al.) is an obvious variation of the disclosed compositions and that said flagellin proteins would necessarily have a with at least 85% sequence identity with SEQ ID NO:1. Moreover, the KSR decision sets forth “if a technique has been used to improve one device, and a person of skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill”. Given that Aderem et al. discloses compositions comprising bacterial flagellin proteins generally and the Enterococcus gallinarum flagellin is well established in the art (see Feldgarden et al. alignment below for example), the use of Enterococcus gallinarum flagellin in the compositions of Aderem et al. is well within the capabilities of one of ordinary skill in the art. Hence, the requirements of obviousness under the KSR decision are met. 

RESULT 8
C9A3Z4_ENTGE
ID   C9A3Z4_ENTGE            Unreviewed;       360 AA.
OS   Enterococcus gallinarum (strain EG2).
RG   The Broad Institute Genome Sequencing Platform;
RA   Feldgarden M., Young S.K., Kodira C.D., Zeng Q., Koehrsen M., Alvarado L.,
RA   Berlin A., Borenstein D., Chen Z., Engels R., Freedman E., Gellesch M.,
RA   Goldberg J., Griggs A., Gujja S., Heiman D., Hepburn T., Howarth C.,
RA   Jen D., Larson L., Lewis B., Mehta T., Park D., Pearson M., Roberts A.,
RA   Saif S., Shea T., Shenoy N., Sisk P., Stolte C., Sykes S., Walk T.,
RA   White J., Yandava C., Gilmore M., Manson J., Palmer K., Carniol K.,
RA   Lander E., Nusbaum C., Galagan J., Birren B.;
RT   "The genome sequence of Enterococcus gallinarum strain EG2 (1,134,897).";
RL   Submitted (FEB-2009) to the EMBL/GenBank/DDBJ databases.

  Query Match             96.8%;  Score 1682;  DB 161;  Length 360;
  Best Local Similarity   96.9%;  
  Matches  349;  Conservative    5;  Mismatches    6;  Indels    0;  Gaps    0;

Qy          1 MRINTNVSALNTYSRLTAANASKSNSLSKLSSGLRINKAGDDAAGLAISEKMKGQIGGLS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRINTNVSALNTYSRLTAANASKSNSLSKLSSGLRINKAGDDAAGLAISEKMKGQIGGLS 60

Qy         61 QAKSNAQDGISLIQTAEGALNETHSILGRMRDLAVQSSNGTLSDDDRSAINKEYTALSDE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QAKSNAQDGISLIQTAEGALNETHSILGRMRDLAVQSSNGTLSDDDRSAINKEYTALSDE 120

Qy        121 IDRIRDTTEFNTKSLLTGEGDDAKSFTFQIGANANQTMSVSITNMSSTALKVKGLDLTQA 180
              |||||: |||||||||||||:||||||||||||||||||||||||||| | |||||||||
Db        121 IDRIRNNTEFNTKSLLTGEGNDAKSFTFQIGANANQTMSVSITNMSSTVLDVKGLDLTQA 180

Qy        181 FATSDIAAAKDKAVAAAFKADTTTKYAADGKVDAAAGKTVADLQTAIDTAADDAAKATAQ 240
              |:||:||||||||||||| |||||||||||||||||||| ||||||| |||||||:||||
Db        181 FSTSEIAAAKDKAVAAAFIADTTTKYAADGKVDAAAGKTAADLQTAIGTAADDAAEATAQ 240

Qy        241 KTYDDALATFTASDEGKAAAAAAETAIVENNPITKIDKAIKAVSAQRADLGAAQNRLEHT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KTYDDALATFTASDEGKAAAAAAETAIVENNPITKIDKAIKAVSAQRADLGAAQNRLEHT 300

Qy        301 INNLGTTQENLSEANSRIRDVDMAQEMMSFTKSNILSQAATSMLAQANSMPNSVLSLLQG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 INNLGTTQENLSEANSRIRDVDMAQEMMSFTKSNILSQAATSMLAQANSMPNSVLSLLQG 360


Claims 52, 54, 57, 59-61, 63 and 82-88 are rejected under 35 U.S.C. 103 as being unpatentable over Hajam et al. (Experimental and Molecular Medicine Vol. 49 e373, pages 1-15 – IDS filed on 1-13-2021) and Feldgarden et al. (UniProt submission C9A3Z4_ENTGE) for the reasons set forth in the previous Office action in the rejection of claims 52-57, 59-63 and 82-85. The cancellation of claims 53, 55-56, and 62 has rendered the rejection of those claims moot.
Applicant argues:
1.  None of the references disclose pharmaceutical compositions comprising Enterococcus flagellin.
2.  The present specification show unexpected properties of Enterococcus flagellin polypeptides thereby establishing the claimed compositions are not obvious.
3.  Figure 10 demonstrates that flagellin from Enterococcus gallinarum MRx0518 and Dsm1000110 strains are more potent activators of TLR5 than FLA-ST.
4.  Nothing in the cited references would lead the skilled artisan to expect the enhanced potency of Enterococcus flagellin polypeptides.
5.  None of the cited references disclose compositions comprising a flagellin polypeptide having at least 97% sequence identity to SEQ ID NO:1 as required by claim 60.
Applicant’s arguments have been fully considered and deemed non-persuasive.

In response to applicant's arguments against the references individually (Point 1), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention (Points 2 and 3), it is noted that the features upon which applicant relies (i.e., enhanced TLR5 activation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, Hajam et al. clearly disclose that flagellin activates TLR5 (see pages 5-7 for example). Finally, Applicant is reminded that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Additionally, the rejected claims are not limited to flagellin from Enterococcus gallinarum MRx0518 and/or Dsm1000110 strains but encompass a genus of flagellin proteins.
With regard to Point 4, Hajam et al. discloses that flagellin activates TLR5. Moreover, contrary to Applicant’s assertion, the skilled artisan would necessarily expect there to be variation of TLR5 activation levels among flagellin polypeptides from different bacterial species. This position is clearly supported by Applicant’s arguments and the instant specification.
With regard to Point 5, the flagellin protein disclosed by Feldgarden et al. has 97% sequence identity to SEQ ID NO:1 (see alignment below).  
	
As outlined previously, Hajam et al. disclose compositions comprising immunomodulatory flagellin polypeptides (see abstract). Hajam et al. further disclose that said flagellin polypeptides interact with (activate) TLR5 (see page 1) and serves a s a potent adjuvant (see pages 5-7).
	Hajam et al. differs from the rejected claims as they don’t explicitly disclose compositions comprising Enterococcus gallinarum flagellin (i.e. SEQ ID NO:1).
Since Hajam et al. disclose compositions comprising bacterial flagellin proteins generally, it is deemed in absence of evidence to the contrary, that the use of Enterococcus gallinarum flagellin is an obvious variation of the disclosed compositions and that said flagellin proteins would necessarily have a with at least 85% sequence identity with SEQ ID NO:1. Moreover, the KSR decision sets forth “if a technique has been used to improve one device, and a person of skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill”. Given that Hajam et al. discloses compositions comprising bacterial flagellin proteins generally and the Enterococcus gallinarum flagellin is well established in the art (see Feldgarden et al. alignment below for example), the use of Enterococcus gallinarum flagellin in the compositions of Hajam et al. is well within the capabilities of one of ordinary skill in the art. Hence, the requirements of obviousness under the KSR decision are met. 
RESULT 8
C9A3Z4_ENTGE
ID   C9A3Z4_ENTGE            Unreviewed;       360 AA.
OS   Enterococcus gallinarum (strain EG2).
RG   The Broad Institute Genome Sequencing Platform;
RA   Feldgarden M., Young S.K., Kodira C.D., Zeng Q., Koehrsen M., Alvarado L.,
RA   Berlin A., Borenstein D., Chen Z., Engels R., Freedman E., Gellesch M.,
RA   Goldberg J., Griggs A., Gujja S., Heiman D., Hepburn T., Howarth C.,
RA   Jen D., Larson L., Lewis B., Mehta T., Park D., Pearson M., Roberts A.,
RA   Saif S., Shea T., Shenoy N., Sisk P., Stolte C., Sykes S., Walk T.,
RA   White J., Yandava C., Gilmore M., Manson J., Palmer K., Carniol K.,
RA   Lander E., Nusbaum C., Galagan J., Birren B.;
RT   "The genome sequence of Enterococcus gallinarum strain EG2 (1,134,897).";
RL   Submitted (FEB-2009) to the EMBL/GenBank/DDBJ databases.

  Query Match             96.8%;  Score 1682;  DB 161;  Length 360;
  Best Local Similarity   96.9%;  
  Matches  349;  Conservative    5;  Mismatches    6;  Indels    0;  Gaps    0;

Qy          1 MRINTNVSALNTYSRLTAANASKSNSLSKLSSGLRINKAGDDAAGLAISEKMKGQIGGLS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MRINTNVSALNTYSRLTAANASKSNSLSKLSSGLRINKAGDDAAGLAISEKMKGQIGGLS 60

Qy         61 QAKSNAQDGISLIQTAEGALNETHSILGRMRDLAVQSSNGTLSDDDRSAINKEYTALSDE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 QAKSNAQDGISLIQTAEGALNETHSILGRMRDLAVQSSNGTLSDDDRSAINKEYTALSDE 120

Qy        121 IDRIRDTTEFNTKSLLTGEGDDAKSFTFQIGANANQTMSVSITNMSSTALKVKGLDLTQA 180
              |||||: |||||||||||||:||||||||||||||||||||||||||| | |||||||||
Db        121 IDRIRNNTEFNTKSLLTGEGNDAKSFTFQIGANANQTMSVSITNMSSTVLDVKGLDLTQA 180

Qy        181 FATSDIAAAKDKAVAAAFKADTTTKYAADGKVDAAAGKTVADLQTAIDTAADDAAKATAQ 240
              |:||:||||||||||||| |||||||||||||||||||| ||||||| |||||||:||||
Db        181 FSTSEIAAAKDKAVAAAFIADTTTKYAADGKVDAAAGKTAADLQTAIGTAADDAAEATAQ 240

Qy        241 KTYDDALATFTASDEGKAAAAAAETAIVENNPITKIDKAIKAVSAQRADLGAAQNRLEHT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 KTYDDALATFTASDEGKAAAAAAETAIVENNPITKIDKAIKAVSAQRADLGAAQNRLEHT 300

Qy        301 INNLGTTQENLSEANSRIRDVDMAQEMMSFTKSNILSQAATSMLAQANSMPNSVLSLLQG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 INNLGTTQENLSEANSRIRDVDMAQEMMSFTKSNILSQAATSMLAQANSMPNSVLSLLQG 360


Claims 52, 54, 57, 59-61, 63 and 82-88 are rejected under 35 U.S.C. 103 as being unpatentable over Mulder et al. (WO 2017/085520 – IDS filed on 1-13-2021) and Sfondirini et al. Journal of Immunology Vo. 176, pages 6624-6630 – IDS filed on 1-13-2021) for the reasons set forth in the previous Office action in the rejection of claims 52-57, 59-63 and 82-85. The cancellation of claims 53, 55-56, and 62 has rendered the rejection of those claims moot.
Applicant argues:
1.  None of the references disclose pharmaceutical compositions comprising Enterococcus flagellin.
2.  The present specification show unexpected properties of Enterococcus flagellin polypeptides thereby establishing the claimed compositions are not obvious.
3.  Figure 10 demonstrates that flagellin from Enterococcus gallinarum MRx0518 and Dsm1000110 strains are more potent activators of TLR5 than FLA-ST.
4.  Nothing in the cited references would lead the skilled artisan to expect the enhanced potency of Enterococcus flagellin polypeptides.
5.  None of the cited references disclose compositions comprising a flagellin polypeptide having at least 97% sequence identity to SEQ ID NO:1 as required by claim 60.
Applicant’s arguments have been fully considered and deemed non-persuasive.

In response to applicant's arguments against the references individually (Point 1), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention (Points 2 and 3), it is noted that the features upon which applicant relies (i.e., enhanced TLR5 activation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Moreover, Applicant is reminded that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Additionally, the rejected claims are not limited to flagellin from Enterococcus gallinarum MRx0518 and/or Dsm1000110 strains but encompass a genus of flagellin proteins.
With regard to Point 4, Applicant is reminded that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Moreover, Mulder et al. disclose the use of Enterococcus gallinarum MRx0518. Consequently, the flagellin polypeptide of that strain would necessarily have an amino acid sequence of SEQ ID NO:1 and have the enhanced TLR5 activation activity.
With regard to Point 5, Mulder et al. disclose the use of Enterococcus gallinarum MRx0518. Consequently, the flagellin polypeptide of that strain would necessarily have an amino acid sequence of SEQ ID NO:1.

As outlined previously, Mulder et al. disclose the use of compositions comprising Enterococcus gallinarum to treat cancer (see abstract and page 3. Lines 10-12). Mulder et al. disclose that said compositions can comprise pharmaceutically acceptable excipients or carrier (See page 19, line 19) and can be in enteric-coated form (see page 25, line 19-29).
	Mulder et al. differs from the rejected claims as they don’t explicitly disclose compositions comprising Enterococcus gallinarum flagellin (i.e. SEQ ID NO:1).
Sfondrini et al. disclose that bacterial flagellin proteins elicit antitumor activities (see abstract).
It would have been obvious for the skilled artisan to utilize the Enterococcus gallinarum flagellin protein to in the methods of Mulder et al. in order to reduce the unwanted immunogenicity associated with whole cell preparations. 
One would have had a reasonable expectation of success as Sfondrini et al. disclose that the flagellin proteins elicit anti-tumor responses.

Conclusion
 
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 5, 2022